Exhibit 10.30
AMENDMENT N° 7 TO THE
AIRCRAFT PURCHASE AGREEMENT
This Amendment N°7 (“Amendment N°7”) dated October 2nd, 2009 is made between
AIRBUS S.A.S., a société par actions simplifiée, created and existing under
French law having its registered office at 1 rond-point Maurice Bellonte, 31707
Blagnac-Cedex, France and registered with the Toulouse Registre du Commerce
under number RCS Toulouse 383 474 814 (the “Seller”),
and
AYR FREIGHTER LLC a limited liability company organized and existing under the
laws of the State of Delaware (hereinafter referred to as the “Buyer”),
WHEREAS:

A)   the Buyer and the Seller have entered into a purchase agreement dated
June 20th, 2007 which covers the manufacture and the sale by the Seller and the
purchase by the Buyer of fifteen (15) A330-200 Freighter aircraft (the
“Freighter Aircraft”) (the “Purchase Agreement”),   P)   the parties amended the
Agreement to incorporate the new Pratt and Whitney 4170 Propulsion Systems as
set out in the amendment to the Agreement (as defined below) dated as of
November 6th 2007 (“Amendment Nº 1”).   Q)   the parties amended the Agreement
to (i) convert five (5) Freighter Aircraft into A330-200 Airbus aircraft type
(the “A330-200 Aircraft”), (ii) to modify certain Scheduled Delivery Months of
the Freighter Aircraft, and (iii) to cancel three (3) Freighter Aircraft as set
as set out in the amendment to the Agreement dated July 31st 2008 (“Amendment Nº
2”).   R)   the parties amended the Agreement to modify the Scheduled Delivery
Month for certain Aircraft as set out in amendment to the Agreement dated
September 30th 2008 (“Amendment Nº 3”).   S)   the parties amended the Agreement
to, amongst other things, modify the Scheduled Delivery Month for certain
Aircraft, as set out in the amendment to the Agreement dated February 24th 2009
(“Amendment Nº 4”).   T)   the parties amended the Agreement to provide for the
terms under which the Buyer engaged in a purchase and lease back transaction, as
set out in the amendment to the Agreement dated April 17th 2009 (“Amendment
Nº5”).   U)   the parties amended the Agreement to modify the Scheduled Delivery
Month for Aircraft with rank 4 and to modify the Conversion Notice deadline for
certain Aircraft, as set out in the amendment to the Agreement dated July 28th
2009 (“Amendment Nº6”).

Amendment No. 7 — AYR Freighter LLC and Airbus S.A.S.

 



--------------------------------------------------------------------------------



 



The Purchase Agreement together with the Amendment N°1, Amendment N°2, Amendment
N°3, Amendment N°4, Amendment Nº 5 and/or Amendment Nº6 shall be referred to as
the “Agreement”
Whereas the parties hereby agree to enter into the Amendment N°7 in order to
provide for the terms under with the Buyer shall engage in a purchase and lease
back transaction involving an aircraft which is the subject of a purchase
agreement between the Seller and another customer.
THEREFORE, IT IS AGREED:
In this Amendment N°7, capitalised terms (other than as defined herein) used
shall have the meaning ascribed to them in the Agreement.

1.   Schedule 1 to the Agreement Delivery Schedule   1.2   The parties agree
that the Buyer, or an Affiliate or a special purpose company established for the
benefit of the Buyer, intends to close a “purchase and leaseback” transaction
involving one (1) A330-200 model aircraft scheduled for delivery in
December 2009 (the “PLB 2 Aircraft”) ordered by Aerovias del Continente
Americano S.A. Avianca, a Colombian sociedad anónima created and existing under
Colombian law having its registered office in Bogota, Colombia (the “PLB Party”)
from the Seller pursuant to a definitive purchase agreement between the PLB
Party and the Seller dated February 16, 2007 (the “PLB Party Agreement”), upon
delivery of such PLB 2 Aircraft (the “PLB 2 Transaction”).   1.2   The terms and
conditions of the PLB 2 Transaction shall be subject to agreement between the
Buyer and the PLB Party. Any transfer, novation or assignment of the PLB Party’s
rights under the PLB Party Agreement shall be made with the prior written
consent of the Seller and in a form and substance satisfactory to the Seller.  
1.3   The parties hereby acknowledge that any other consideration between the
Buyer and Seller with respect to the PLB 2 Transaction shall be agreed by the
Buyer and Seller in writing.   2.   Miscellaneous   2.1   The Agreement, its
Exhibits, its Letter Agreements and Amendment N°7, contain the entire agreement
in relation to their subject matter between the parties and supersede any
previous understandings, commitments and/or representations whatsoever oral or
written to the extent it relates to the subject matter hereof.   2.2   In the
event of any inconsistencies between the terms of the Agreement, including its
Exhibits and Letter Agreements and this Amendment N°7, Amendment N°7 shall
prevail to the extent of such inconsistency.   2.3   The Agreement including its
Exhibits and Letter Agreements shall be deemed amended and supplemented to the
extent herein provided and as so amended and supplemented shall remain in full
force and effect.

Amendment No. 7 — AYR Freighter LLC and Airbus S.A.S.

 



--------------------------------------------------------------------------------



 



2.4   This Amendment N° 7 shall not be modified or varied except by an
instrument in writing executed by both parties or by their duly authorised
representatives.   2.6   Clauses 22.2 (Notices), 22.3 (Waiver), 22.6
(Interpretation and Law) 22.4 (International Supply Contract), 22.13 (Language),
22.15 (Counterparts) and 22.9 (Confidentiality) of the Agreement shall apply to
this Amendment N° 7 mutatis mutandis as if set out in full herein.   2.6.1   The
parties hereby agree that the present Amendment N°7 shall enter into full force
and effect from the date mentioned here above.

If the foregoing correctly sets forth our understanding, please execute two
(2) originals in the space provided below and return one (1) original of this
Amendment Nº 7 to the Seller.

               
Agreed and Accepted
  Agreed and Accepted
For and on behalf of
  For and on behalf of
AYR FREIGHTER LLC
  AIRBUS S.A.S.
 
    BY: 
/s/ David Walton
  BY:  /s/ Guy Brunon      
ITS: Manager
      ITS: V.P. Contracts      
DATE: October 2, 2009
      DATE: 2nd October 2009  

Amendment No. 7 — AYR Freighter LLC and Airbus S.A.S.

 